Name: Council Regulation (EC) No 844/94 of 12 April 1994 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  industrial structures and policy;  transport policy;  economic policy
 Date Published: nan

 16. 4. 94 Official Journal of the European Communities No L 98/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 844/94 of 12 April 1994 amending Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189c of the Treaty, Whereas Regulation (EEC) No 1 101 /89 (3) introduced a number of measures designed to remove the structural overcapacity in the inland waterway sector ; whereas one of these measures, which is designed temporarily to curb investment in extra capacity, was initially envisaged for a five-year period ; Whereas the said measures have contributed to the reduc ­ tion of structural overcapacity in the inland waterway sector ; whereas, however, the recent economic downturn has caused a drop in demand for inland waterway services resulting in renewed overcapacity in every sector of the inland waterway transport market ; whereas it is therefore appropriate to maintain the current structural improve ­ ment measures for a certain period ; whereas, movereover, the concept of a 'vessel belonging to the active fleet' should be clarified for the purposes of this Regulation ; Whereas, given that forecasts indicate that the overcapa ­ city is likely to persist for a considerable time, it is appro ­ priate to re-examine the situation before the end of 1996 in the light of the then existing market situation, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1101 /89 is hereby amended as follows : 1 . In Article 5 ( 1 ), third subparagraph, the introductory part shall be replaced by the following : 'The active fleet shall include vessels in good working order in respect of which at least three times the annual contribution pursuant to Article 4 ( 1 ) has been paid and' ; 2 . In the first sentence of Article 8 ( 1 ) (a), the period of 'five years' shall be replaced by 'ten years' ; 3 . The following paragraph shall be added to Article 10 : '5. The Commission shall submit a report to the European Parliament and the Council by 31 December 1996 evaluating the overall effect of the measures provided for by this Regulation, together with propo ­ sals if appropriate .' Article 2 This Regulation shall enter into force on 28 April 1 994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 April 1994. For the Council The President F. CONSTANTINOU (') OJ No C 341 , 18 . 12. 1993, p. 17 . (2) Opinion delivered on 26 January 1994 (not yet published in the Official Journal). f) OJ No L 116, 28 . 4. 1989, p. 25.